DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/10/2022. Claims 1, 3-13, and 15 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 6-9 of Applicant’s Remarks, filed 01/10/2022, with respect to the claim rejections have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1, 3-13, and 15, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Okamoto (US 20100007656) discloses an electronic device (see fig. 1) comprising: a display (102); and a processor (e.g., item(s) 101 and/or 109 of fig. 1), wherein the processor is configured to: detect (105, fig. 1) at least one outline corresponding to at least one graphic object included in a first image to be displayed through the display (e.g., detects boundary portion of gradation characteristics in video image signal 103, as depicted by fig. 1. See paragraph 19); generate a second image (108, fig. 1) in which the at least one outline is adjusted (e.g., via video signal correction circuit 107) to a first designated color, and areas excluding the at least one outline in the first image are adjusted to a second designated color (for examples, Okamoto discloses: generating a second video image signal by varying the luminance characteristics in the periphery of a boundary of a pixel due to burn-in (see paragraph 18), wherein a signal processing circuit may be added to the burn-in correction portion 101 in order to perform video signal correction such as color correction and gamma correction. See paragraph 47….. when the burn-in is easy to generate for a specific color, the burn-in correction portion may be provided only for the specific color. In such cases, because a circuit scale of the burn-in correction portion is decreased, the production cost can be reduced. For example, when the color display includes RGB colors, the burn-in correction portion for each of the RGB colors is not provided, but the burn-in correction portion for one or two colors. See paragraph 65. Here in the above cited process, the artisan skilled in the art would readily recognize that in the generation of the second video image via color adjustment, a color of the pixel in the area corresponding to the object is first detected to yield the specific color, and then pixels surrounding the burn-in image (e.g., areas excluding the outline of the image)is further adjusted for luminance values of the pixels based on the detected color of the pixels to yield a corrected color image satisfying the user, by eliminating the burn-in phenomenon); and display the second image by using the display (see fig. 14 in light of item 1110 of fig. 13).
.
In contrast, the present invention provides the technique for preventing display burn-in in electronic device when a fixed image is continuously displayed on a display for a long time and/or when pixels which emit light to display a specific image may have decreasing luminous efficiency over time, and the light emitted by the pixels may have brightness lower than that of surrounding pixels.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, a second image is generated in which at least one outline is adjusted to a first designated color, and areas excluding the at least one outline in the first image are adjusted to a second designated color; and the second image is displayed by using the display, and wherein the first designated color is a color based at least on a color of the at least one graphic object and the second designated color is an achromatic color.
Accordingly, the Examiner respectfully submits that neither the Okamoto or the Yu nor the combination thereof teaches or suggests all the features as recited in claims 1, 3-13 and 15. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/02/2022